 

CaSe 1-09-40780-nh| DOC 424 Filed 03/04/19 Entered 03/04/19 14205:24

g '*" "` ~»\~~ .-` ~»`. ,__-,`_..`.

Yair Israel Babayoff

/.` 69-09 138"‘ Street Apt # 3D

Flushing NY 11367-1653
Cell 917-577-4623

E-mail Yad14llc@msn.c0m
Febr'uary 26, 2019

US Bankruptcy Court Eastern District
Honorable Nancy Hershy Lord z ~7 6,

271 Cadrnan Plaza East 1 57 `%\"*::»; 6
4 7a y~

Brooi<iyn 1\1Y 11201_1_800 ??) §§ ‘;%v§;;;°
VIA Email & US Mail \,(\ \ 251 /\'P'~

2 § §§th
Re: Yair Israel Babayoff 09-40780 , 18-40007 § `V (/)c`,%(;
ii " `” ""' ‘ ' /`5;»1? ‘,`,_?3,
To the Honorable Judge 75 §§ l '

I am requesting the court to allow grant me an immediate date for an order to show cause on a
possible violation of an automatic stay for an employer withholding my commission due to the
fact that l arn in bankruptcy

BACKROUND

\

.+~x ..' ;,

 

ln_ Septen1bei’2002.l was engaged as a customer service Rep 111 Stan_ley Schusterman lnc. a/o
SWS l anc`e Biokerage (SWS) as `-a personal lines customer se1v1ce rep, ln Apiil 2003l y
obtained my NYS Bi ol<eis License to sell and receive commission for policies sold in the St'\te
of New Yoik Under my personal name

 

SWS agieed to pay me 33% of their commission compensation to me for all the accounts that l
bi ing in on a yeaily basis as long as SWS has it on the books

ln 2004 A Friend and business partner of Solomon Fachalev David Zerbib which was also a
client of my father contacted me for lnsurance for His l\/lini Storage operation USA Mini Stoi age
& Aineiican USAll LLC. F 01 Commeicial Property & Coininercial General Liability at the Tiine l
was in an Agency in Manhattan, l was able to secure him a market and a rate to which the
insured accepted and bound with Mini- -co lnsurance Coinpany, a Company that was unknown to
SWS when they insured similai /mini stoiage Opeiations as _well 111 New Hyde Park, l decided to
give the business to SWS'as l had~a good relationship with the owners l was paid commissions
As an outside agent _ l

`(leen a outside/producer subn"iiis business to a i_"etail insulance agency that (igci.-cyn /’_ocs ./. il
the paperonk find sel vice and the producer ieceives ct commission as I_on.v as ."ze agc'i'. cy lias
tlzé account o"n tlzéir books, on flic time of submission of!his_ I_nsu)ed 1 was nn oats/111
ploducei for SWS) ‘

 

 

~.»

0 l ain-requesting that’“if this `i's's~ue is not-resolvedfor“the Ms~Howard~to-advise-of_an_availah_l_c,dat,e _ _

CaSe 1-09-40780-nh| DOC 424 Filed 03/04/19 Entered 03/04/19 14205:24

t ._~. ___.,_. r._.g _. _ __ ._,_`_-._;\._`-_ _

When the claim from Fachlaev in 2005 came to be and Zerbib left my father l was advised that I
j/ill not be receiving compensation from Zerbib until l resolve the lssue with Fachalev,
f

Zerbib had no relationship to SWS prior to my introduction, Zerbib could have very easily done
a change of broker, instead he left it at SWS and advised them that lf l was to be compensated he

will remove the business from SWS in its entirety

l was still getting compensated on other accounts regardless up until l switched all of my
accounts because of this issue

The Commissions owed to me are at least 10,000 over the Years

SWS knew l was in Banl<ruptcy they even referred me to their friend attorney l\/larl< Franl<cl back
in 2007

for an order to show cause return date
Thanl< you

Ya' ' srael Babayoff

CC Sws vIA Email & Regular Mail
mschusterman.schusOl@insuremail.net

